Dismissed and Memorandum Opinion filed September 18, 2018.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00405-CR

                     MICHAEL DAVID LUNA, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court at Law No. 5
                           Harris County, Texas
                       Trial Court Cause No. 2169173

                 MEMORANDUM                      OPINION


      A jury convicted appellant of assault of a family member. On May 2, 2018,
the trial court sentenced appellant to confinement for one year in the Harris County
Jail. Appellant filed a notice of appeal on May 2, 2018.

      On August 14, 2018, this court ordered a hearing to determine whether
appellant was entitled to proceed without payment of costs in this appeal. On
September 4, 2018, the trial court conducted the hearing, and the record of the
hearing was filed in this court on September 7, 2018.

      At the hearing, appellant, together with his counsel, confirmed that he had
discussed the issues with counsel and determined that appellant no longer wished to
pursue his appeal.

      Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). However, based on the
testimony at the hearing that appellant does not want to continue his appeal, we
conclude that good cause exists to suspend the operation of Rule 42.2(a) in this case.
See Tex. R. App. P. 2.

      Accordingly, we dismiss the appeal.



                                   PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2